Citation Nr: 0409816	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  02-14 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for prostate cancer due to Agent 
Orange exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Eckart



INTRODUCTION

The veteran served on active duty from December 1969 to November 
1976.

This case comes before the Board of Veterans' Appeals (Board) from 
a rating decision of September 2001 from the Regional Office (RO) 
of the Department of Veterans Affairs (VA), in Nashville, 
Tennessee, which denied entitlement to service connection for 
prostate cancer due to Agent Orange exposure.

In February 2003 the Board remanded this matter to afford the 
veteran an opportunity to testify at the RO before a Veterans Law 
Judge, as per his request in his September 2002 substantive 
appeal.  This remand also found that the veteran had filed a 
notice of disagreement with the RO's September 2001 denial of 
entitlement to nonservice connected pension benefits based on the 
veteran's countable income and remanded the matter to allow the RO 
to furnish a statement of the case addressing this issue.  

In a March 2003 signed document, the veteran withdrew his request 
for a VLJ hearing at the RO.  Thus the hearing, scheduled for 
March 13, 2003 was cancelled.  

In March 2003 the RO furnished a statement of the case addressing 
the issue of entitlement to nonservice connected pension benefits, 
based on whether the veteran's countable income exceeded the 
maximum annual income limit for such benefits.  The veteran has 
not perfected an appeal of this issue and it is therefore not 
before the Board.  

This matter is now returned to the Board for additional 
consideration.

The Board notes that the veteran raised a separate claim for 
entitlement to service connection for bone cancer.  The RO sent 
him a duty to assist letter in September 2002, with no further 
action taken.  This matter is referred to the RO for further 
consideration.


FINDINGS OF FACT

1.  The veteran served in Thailand during the Vietnam era.

2.  There is no evidence showing that the veteran served in the 
Republic of Vietnam or was otherwise exposed to Agent Orange in 
service.

3.  There is no competent medical evidence relating the veteran's 
prostate cancer to service.


CONCLUSION OF LAW

As the evidence does not show service in the Republic of Vietnam, 
the veteran's prostate cancer may not be presumed to be due to 
Agent Orange exposure. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5102, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303(d), 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and Notify

The President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  The new legislation provides for, among 
other things, notice and assistance to claimants under certain 
circumstances.  

VA must notify the appellant of evidence and information necessary 
to substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003).  
In a letter dated in June 2001 prior to the issuance of the 
rating, the RO advised the appellant of the VCAA and of the 
evidence it had and what evidence was needed to prevail on his 
claim.  Because the notice predated the rating, it is in 
compliance with the Court's determination in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  He was notified of the 
responsibilities of the VA and the claimant in developing the 
record.  Specifically, the appellant was notified that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  He was 
advised that it was his responsibility to respond in a timely 
matter to the VA's requests for specific information and to 
provide a properly executed release so that VA could request the 
records for him.  The appellant was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  

The appellant was again notified, by means of the discussion in a 
September 2001 rating decision, August 2002 statement of the case 
(SOC) and September 2002 supplemental statement of the case 
(SSOC), of the applicable law and reasons for the denial of his 
claim.  

In regard to processing deadlines, the RO advised the appellant to 
send in any additional information or evidence in support of his 
claim on a certain date, approximately 60 days from the date of 
the letter.  The RO further advised the claimant that if no 
information and evidence had been received within that time, her 
claim would be decided based only on the evidence the RO had 
previously received and any VA examinations or medical opinions of 
record.  These advisements are in compliance with current 
statutes.  See Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. 
§§ 5109B, 7112).  (permits VA to adjudicate a claim within a year 
of receipt.)  This provision is retroactive to November 9, 2000, 
the effective date of the VCAA.   The Board concludes that VA has 
met its duty to assist in this matter.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2003).  The 
record includes VA medical records, private medical records and VA 
examination reports.  No current medical examination or opinion is 
required in this case.  There is no outstanding duty to obtain 
medical opinion in support of the appellant's claim for VA to 
discharge. 

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary for 
an equitable disposition of the matter on appeal have been made by 
the agency of original jurisdiction.  Every possible avenue of 
assistance has been explored, and the appellant has had ample 
notice of what might be required or helpful to establish his 
claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The Board 
concludes, therefore, that a decision on the merits at this time 
does not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection - Agent Orange Exposure

The veteran has asserted that during his military service, he was 
exposed to Agent Orange which caused his prostate cancer.  He 
contended via his representative that he was exposed to herbicides 
while participating in military convoys and was exposed to areas 
that had been defoliated by the use of herbicides containing 
dioxins.  He alleged in his May 2001 claim that he ran convoys not 
only out of every base in Thailand, but also along the Hoa Chi Min 
Trail in Laos.

An August 2001 response from the Service Department stated that 
the veteran's record did not show service in Vietnam, but did show 
service in Thailand from December 1970 to December 1971.  The 
Service Department referred to performance reports that were 
provided.  

The veteran's DD-214 for his first period of service between 
December 1969 and May 1974 reflects that he received the National 
Defense Service Medal (NDSM), Republic of Vietnam Campaign Medal 
(RVCM) and Vietnam Service Medal (VSM).  His military occupational 
specialty (MOS) reflects that he was assigned to the 6280 
Transportation squadron and was installed at Takhili AB, Thailand.  
He had approximately 1 year and 4 months of foreign service.  The 
DD-214 does not reflect whether any actual time was spent in the 
Republic of Vietnam.  The DD-214 from his second period of service 
between May 1974 and November 1976 reveals that he had no foreign 
service during that period.  

The veteran's service medical records reflect that his overseas 
assignments included being stationed in various bases in Thailand, 
including in Nakon Phanom RTAFB and Takhli RTAFB and Udorn RTAFB 
between 1970 and 1974.  He was also stationed in Guam around June 
1972.  The service medical records do not reflect any evidence 
indicative of prostate cancer nor do they show treatment in the 
Republic of Vietnam.  

Service personnel records obtained reflect that from December 1969 
to May 1971 he was assigned to the 56th Transport Squadron in 
Nakon Phanom RTAFB, Thailand.  His duties included operating 
various types of vehicles assigned to the motor pool, preparing 
forms relating to the operation of the vehicles, performing 
maintenance on the vehicles and inspecting the vehicles for 
damage.  Between May 1971 and September 1971 he continued to serve 
in Nakon Phanom RTAFB Thailand with the same transport squadron.  
His duties included operating light radio and non radio equipped 
vehicles and 29 passenger buses.  He was responsible for 
transporting passengers and cargo and again performed maintenance 
on the vehicles.  Between June 1972 and December 1972 he was 
assigned to the 301st Transportation Squadron and was stationed at 
Anderson AFB in Guam.  Between December 1972 and December 1973 his 
squadron was stationed at Lockburn AFB in Ohio.  

He was again sent back to Thailand between December 1973 and July 
1974, when he was assigned to the 6280 Transportation Squadron in 
Takhli AB, Thailand.  His duties included serving as a vehicle 
operator/dispatcher.  He was assigned as operation of sleek fleet 
and service station inspector and inspected vehicles for 
cleanliness, safety devices, fluid levels and exterior/interior 
damage.  He directed operators to maintenance for repairs and 
washing and ensured that operators wore seatbelts.  Between July 
1974 and November 1974 he served in the 432nd Transport Squadron 
at Udorn RTAFB, Thailand as a base vehicle operator/dispatcher.  
He dispatched radio taxis and U-drive vehicles and prepared and 
maintained records on the vehicles.  Between November 1974 and 
October 1976, he was assigned to the 308th Strategic Missile Wing 
in Little Rock, Arkansas.  

Private medical records reflect that the veteran was diagnosed 
with prostate cancer in February 2001.  The cancer was said to be 
extremely aggressive and extensive, with involvement into the 
lymph nodes, bladder and surrounding soft tissue.  He underwent 
radiation therapy and chemotherapy between March and May 2001.  He 
underwent prostatectomy surgery in April 2001.  A May 2001 report 
by the veteran's radiation oncologist gives a history of the 
veteran having served three tours of duty in Vietnam.  The veteran 
indicated that he had extensive exposure to Agent Orange and was 
said to be undergoing Agent Orange testing through the VA system.  

VA treatment records from June 2001 through September 2002 
reflects that the veteran's prostate cancer continued to 
metastasized to involve the bones and was viewed as terminal.  
Again a history of the veteran having served three tours of duty 
in Vietnam was reported in a May 2002 record.  

A June 2002 statement from the veteran alleged that while he was 
stationed in Thailand he spent some time working for the Army on 
the Ho Chi Min Trail in Laos.  He indicated that he ran a convoy 
keeping water for the troops there.  He indicated that the area 
was defoliated and he believed he was exposed to Agent Orange.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  The 
disease entity must be identified and shown to be chronic during 
service.  In the absence of chronicity, continuity of 
symptomatology following discharge is required. 38 C.F.R. § 
3.303(b) (2003).  Service connection may also be granted when all 
of the evidence demonstrates that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2003).

Where a veteran had ninety (90) days or more of continuous active 
service and malignant tumors become manifest or are aggravated to 
a degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence of 
such disease or aggravation of such disease during the period of 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2003).

Under the law in effect at the time the veteran initiated his 
claim, if a veteran served in Vietnam from January 9, 1962, to May 
7, 1975, and develops a disease associated with herbicide 
exposure, exposure to the herbicide agent during active military, 
naval, or air service, is presumed.  Service in Vietnam includes 
service in other locations if the conditions of service involved 
duty or visitation in the Republic of Vietnam. 38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2003).

The Veterans Education and Benefits Expansion Act of 2001, Pub. L. 
No. 107-103, 115 Stat. 976 (2001), was enacted in December 2001.  
This law provides that exposure to herbicide agent during active 
military, naval, or air service is presumed if the veteran served 
in the Republic of Vietnam during the period beginning January 9, 
1962 and ending May 7, 1975.  Service in Vietnam includes service 
in other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam. 38 U.S.C.A. §§ 1113, 1116 
(West 2002); 38 C.F.R. §§ 3.307(a)(6)(iii) (2003).

The following diseases shall be service-connected, even though 
there is no record of such disease during service: Chloracne or 
other acneform disease consistent with chloracne, type 2 diabetes, 
Hodgkin's disease, multiple myeloma, Non-Hodgkin's lymphoma, acute 
and subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 
38 U.S.C.A. §§ 1113, 1116 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(e) (2003). Chronic lymphocytic leukemia was added effective 
October 16, 2003. 68 Fed.Reg. 59,540 (October 16, 2003).

The Veterans' Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2725, 2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation. Combee 
v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).

Service personnel and medical records support the conclusion of 
the Services Department that the veteran served in Thailand, not 
in Vietnam.  A review of his service personnel records show that 
he was assigned to transport squadrons and engaged in activities 
that involved operating and maintaining vehicles during the times 
he was stationed in Thailand.  Although he had claimed to have 
been exposed to herbicides during assignments to Laos, the records 
do not verify any such exposure and service in Laos during any of 
the periods of service in Thailand.  

In addition, although the veteran was awarded the Vietnam Service 
Medal, the Board notes that the Vietnam Service Medal was awarded 
not only to all members of the Armed Forces serving at any time 
between July 4, 1965, and March 28, 1973, in Vietnam, its 
contiguous waters, or airspace, but it was also awarded to all 
members of the Armed Forces serving at the same time in Thailand, 
Laos, or Cambodia, or in the respective airspace, in direct 
support of operations in Vietnam. See Manual of Military 
Decorations and Awards, C6.6 (Department of Defense Manual 
1348.33-M, September 1996).  Moreover, the veteran does not 
contend and there is no evidence that the veteran visited Vietnam 
during his tours.  Therefore, as the evidence on whole indicates 
that the veteran did not go to Vietnam, he is not afforded the 
presumption that he was exposed to herbicide agents under 68 Fed. 
Reg. 34,539-43 (June 10, 2003) (to be codified at 38 C.F.R. § 
3.307(a)(6)(iii)).

The service medical records have been closely reviewed and found 
to be silent for any complaint, treatment, or diagnosis pertinent 
to prostate cancer.  More importantly, service medical records 
show no complaint regarding exposure to vehicles, cargo or 
materials containing residue from herbicides used over Vietnam. 
Thus, service medical and personnel records fail to support the 
veteran's assertion that he was directly exposed to the herbicide 
known as Agent Orange.

Additionally, although medical records document the veteran's 
assertion that he was exposed to Agent Orange, there is no medical 
opinion of record relating the veteran's prostate cancer to his 
service.  It appears that the examiners relied on the history 
provided by the veteran.  The Court has determined that the 
history that the veteran provided does not transform that history 
into medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Thus, the probative value of this statement is greatly 
reduced by the fact that it is not shown to have been based on a 
review of the claims file or other detailed medical history.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 
Vet. App. 177, 180 (1993).  The veteran's belief that he was 
exposed to Agent Orange from his duties in service does not 
constitute such competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993) (the Court held that lay assertions of 
medical causation cannot constitute evidence to render a claim 
well grounded); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(the Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  Here, there is no competent medical evidence of 
record showing the veteran was exposed to Agent Orange in service.  
In sum, the preponderance of the evidence is against a grant of 
service connection for prostate cancer as secondary to Agent 
Orange exposure.


ORDER

Service connection for prostate cancer due to Agent Orange 
exposure is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



